Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theresa Bradley appeals the district court’s order granting the Appellees’ motion to dismiss Bradley’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we deny as moot Bradley’s motion to vacate this court’s dismissal for failure to prosecute and affirm for the reasons stated by the district court. Bradley v. CVS Corp., No. 8:07-cv-02732-PJM (D.Md. Aug. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.